Callahan, J. (dissenting).
Section 500 of the Real Property Tax Law imposes a duty to ascertain the rightful owner of real property within the county. While subdivision 4 of section 504 of the Real Property Tax Law excuses an error in listing the name on the tax assessment roll, it does not purport to nullify section 500. It is still the law in New York that strict compliance with the prerequisites for a tax sale is required because of the seriousness of divesting a person of his property (see London v Hammel, 27 NY2d 630; Wiesniewski v Basinait, 59 AD2d 1028; Burden v Max-Mor Dev. Co., 53 AD2d 1047). The record is devoid of evidence that the county ever made any search to ascertain the proper owner. The rightful owner has always been ascertainable with diligent inquiry as the deed to Lily Dale was properly recorded in 1910. Accordingly, I would affirm for the reasons specified at Special Term, Chautauqua County, Ricotta, J. (Appeal from judgment and order of Chautauqua Supreme Court&emdash;Real Property Actions and Proceedings Law, art 15.) Present&emdash;Simons, J. P., Hancock, Jr., Callahan, Doerr and Moule, JJ.